DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over
Bermes (WO2011/141361) in view of Fellows (US 5,621,389), Maguire (US 2005/0269109),
Fuzzell (US 4,297,687), and Lowry (US 6,059,046).
Regarding claim 1, Bermes discloses a fire extinguishing system comprising
a pressurized detection conduit (5);
an extinguishing line (6) separate from the detection conduit (5) (Figure 1); and
a release valve (3) configured to open a supply line (the line running from the storage to the valve) of extinguishing medium from a storage (2) to the extinguishing line in response to a pressure drop in or loss of detection liquid from the detection conduit (Lines 38-41), but fails to disclose a system wherein the detection conduit is formed from a thermoplastic fluoropolymer such that the detection conduit is gas-permeable holds only a non-gaseous medium comprising a detection liquid
wherein the fire extinguishing system further comprises a liquid-gas interface fluidly connecting the detection conduit to a pressurized gas source, and wherein the liquid-gas interface comprises an interface container defining a gas space that communicates with the pressurized gas source and a liquid space that communicates with the detection conduit.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bermes with the disclosure of Fellows, replacing the detection conduit of Bermes with the liquid filled detection conduit of Fellows, and filling the conduit with a liquid resistant to freezing, in order to provide for efficient fire detection.
Maguire discloses a system wherein liquid nitrogen is used as an extinguishant (Paragraph 18, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bermes in view of Fellows with the disclosures of Maguire, utilizing the known liquid of nitrogen as a suppressant and detection liquid, in order to provide for an extinguishant that minimizes water damage, as disclosed by Maguire (Paragraph 18, lines 6-7). Additionally, nitrogen has a high resistance to freezing, and therefore would have been an obvious fluid to try in the system.
Bermes in view of Fellows and Maguire discloses a device that includes a detection conduit that is gas-permeable (Fellows. Column 2, lines 55-57), holds only a non-gaseous medium comprising a detection liquid (Fellows, Column 4, lines 65-66), wherein the fire extinguishing system further comprises a liquid-gas interface (Bermes, 13, 25, 20) fluidly connecting the detection conduit (Bermes, 5) to a pressurized gas (Bermes, 25), and wherein the liquid-gas interface (Bermes, 13, 25, 20) comprises an interface container (Bermes, 13) defining a gas space (Bermes, 25) and a liquid space (Bermes, 20) that communicates with the detection conduit (Bermes, 5) (The interface is within the detection conduit), and wherein the pressure drop or loss of detection liquid 
Bermes in view of Fellows and Maguire fails to disclose the detection conduit being a thermoplastic fluoropolymer or the gas space communicating with a source of gas.
Fuzzell discloses an improvement to the current invention in the form of a leak detection structure (12 and 16), that includes a source of gas (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bermes in view of Fellows and Maguire with the disclosures of Fuzzell, further providing a leak detection structure (Fuzzell, 12, 16) including a source of gas (Fuzzell, 12) to interface with the gas space (Bermes, 25), in order to provide for protection against leaking in the gas space.
Lowry discloses a device that includes detection conduit cables (64) coated with Teflon (Column 7, lines 26-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the detection conduit (Bermes, 5) of a Teflon material in order to provide for a device capable of use in a corrosive environment, as disclosed by Lowry (Column 7, lines 26-31).
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Bermes (WO2011/141361) in view of Wedowski (WO2013104351), Bennett (US 6,161,624), Fellows (US 5,621,389), Maguire (US 2005/0269109), and Lowry (US 6,059,046).
Regarding claim 11, Bermes discloses a fire extinguishing system for a vehicle engine compartment comprising:
a pressurized container (2) containing an extinguishing fluid

Bermes fails to disclose a system wherein the container is outside of the engine compartment, and wherein the detection conduit is at least partially disposed in the vehicle engine compartment.
Wedowski discloses a system that includes a container (4) arranged outside of an engine compartment (Paragraph 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bermes with the disclosures of Wedowski, arranging the container outside of the engine compartment, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Bennett discloses a system that includes a conduit (14) disposed in an engine compartment (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bermes with the disclosures of Bennett, arranging the conduit at least partially in the vehicle engine compartment, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Bermes further fails to disclose a system wherein the detection conduit is formed from a thermoplastic fluoropolymer, is liquid filled, and is not gas tight
Fellows discloses a system wherein a detection conduit is liquid filled, and further discloses that a liquid filled detection conduit must be free of gas voids (Column 2, lines 55-57) and contain a liquid that is resistant to freezing (Column 4, lines 65-66).

Maguire discloses a system wherein liquid nitrogen is used as an extinguishant (Paragraph 18, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bermes in view of Fellows with the disclosures of Maguire, utilizing the known liquid of nitrogen as a suppressant and detection liquid, in order to provide for an extinguishant that minimizes water damage, as disclosed by Maguire (Paragraph 18, lines 6-7). Additionally, nitrogen has a high resistance to freezing, and therefore would have been an obvious fluid to try in the system.
Lowry discloses a device that includes detection conduit cables (64) coated with the thermoplastic fluoropolymer, Teflon (Column 7, lines 26-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the detection conduit (Bermes, 5) of a Teflon material in order to provide for a device capable of use in a corrosive environment, as disclosed by Lowry (Column 7, lines 26-31).
Bermes in view of Wedowski, Bennett, Fellows, Maguire and Lowry discloses a device that includes a detection conduit that is not gas tight (Fellows, Column 2, lines 55-57) and is liquid filled (Fellows, Column 4, lines 65-66);
a detection system (13, 12) coupled to the detection conduit (Lines 147-149), the detection system comprising an interface container (13) to pressurize a gas to maintain liquid in the detection conduit (Lines 251-288, The gas in the reference chamber acts 
Regarding claim 12, Bermes in view of Wedowski, Bennett, Fellows, Maguire and Lowry discloses the fire extinguishing system of claim 11, wherein the detection conduit (5) is coupled at a first end to the release valve (3) and at a second end to the interface container (13) (Figure 1).
Regarding claim 13, Bermes in view of Wedowski, Bennett, Fellows, Maguire and Lowry discloses the fire extinguishing system of claim 11, wherein the interface container (13) is interposed between the detection conduit (5) and the release valve (Lines 240-241).
Regarding claim 14, Bermes in view of Wedowski, Bennett, Fellows, Maguire and Lowry discloses the fire extinguishing system of claim 11, wherein the interface container (13) is disposed outside of the engine compartment (Lines 240-241, The interface container may be disposed on the valve of the vessel, which is located outside of the engine compartment, as modified).
Regarding claim 15, Bermes in view of Wedowski, Bennett, Fellows, Maguire and Lowry discloses the fire extinguishing system of claim 11, wherein the pressure controller (12) is configured to generate a signal to activate the release valve (Lines 44-45, The controller cooperates with the sensor line to generate an acoustic or optical signal that notifies a user that the release valve should be operated).
Regarding claims 16 and 17, Bermes in view of Wedowski, Bennett, Fellows, Maguire and Lowry discloses the fire extinguishing system of claim 11, but fails to disclose a system wherein the pressurized container has an internal pressure of about 100 bar and the detection conduit has an internal pressure of about 24 bar or wherein the predetermined value for the detection conduit is about 4 bar.
Bermes discloses the general condition of defining a desired system pressure, and maintaining and operating the detection conduit at a pressure determined by the designated system pressure (Lines 310-319).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bermes in view of Wedowski, Bennett, Fellows, Maguire and Lowry to include a system wherein the pressurized container has an internal pressure of about 100 bar and the detection conduit has an internal pressure of about 24 bar or wherein the predetermined value for the detection conduit is about 4 bar, since it has been held ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. On of ordinary skill in the art would be motivated by the disclosures of Bermes to optimize the system with pressures as claimed in order to operate the device, and maintain equilibrium in the system.
Regarding claim 18, Bermes in view of Wedowski, Bennett, Fellows, Maguire and Lowry discloses the fire extinguishing system of claim 11, further comprising a fire alarm system that generates an audible alarm and/or a visible alarm, wherein the pressure controller is configured to activate the fire alarm system if the pressure in the detection conduit falls below a predetermined value (Lines 44-45).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bermes (WO2011/141361) in view of Wedowski (WO2013104351), Bennett (US 6,161,624), Fellows .
Regarding claim 19, Bermes in view of Wedowski, Bennett, Fellows, Maguire and Lowry discloses the fire extinguishing system of claim 11, wherein the pressure controller (12) is configured to generate an electric trigger signal to activate a shut-off function if the pressure in the detection conduit falls below a predetermined value (Lines 208-211, The pressure controller is configured to cooperate with a control unit (38) to switch off a device when pressure in the detection conduit falls below a predetermined level). 	
However, Bermes in view of Wedowski, Bennett, Fellows, Maguire and Lowry fails to disclose a device wherein one or more of the vehicle engine, a fuel supply to the vehicle engine, or an electrical power to the vehicle engine is shut off.
Tseng discloses a device wherein electrical power to a vehicle engine is shut off (Paragraph 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bermes in view of Wedowski, Bennett, Fellows, Maguire and Lowry with the disclosures of Tseng, providing the system to shut-off electrical power to the vehicle engine, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically protection against fire in a vehicle.
Claims 20-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0083864) in view of Bennett (US 6,161,624) and Lockwood (US 3,827,502).
Regarding claim 20, Smith discloses a fire extinguishing system for a vehicle engine compartment, the system having a pressurized extinguishing medium, comprising: 

Smith fails to disclose the conduit at least partially disposed in the vehicle engine compartment or the detection conduit being not gas-tight.
Bennett discloses a system that includes a conduit (14) disposed in an engine compartment (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the conduit at least partially in the vehicle engine compartment, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Lockwood discloses a system that includes a detection conduit (4) that is not gas-tight (The conduit is of a thermoplastic material, which is not gas-tight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in view of Bennett with the disclosures of Lockwood, providing the detection conduit to be of a thermoplastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use. In re Leshin, 125 USPQ 416.
Regarding claim 21, Smith in view of Bennett and Lockwood discloses the fire extinguishing system of claim 20, wherein the interface container (20a) contains a gas 
Regarding claim 22, Smith in view of Bennett and Lockwood discloses the fire extinguishing system of claim 21, wherein the source of the pressurized gas is a gas container that is not in communication with the pressurized extinguishing medium (Paragraph 33, a compressed gas source may replace the biasing member 36).
Regarding claim 23, Smith in view of Bennett and Lockwood discloses the fire extinguishing system of claim 21, but fails to disclose that the source of the pressurized gas is the pressurized extinguishing medium.
Smith discloses that any mechanism capable of delivering an actuating or resisting force may be substituted in place of the spring. One of ordinary skill in the art would appreciate that the pressurized extinguishing medium is capable of delivering an actuating or resisting force. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in view of Bennett and Lockwood to feature the pressurized extinguishing medium as the source of pressure since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. 
Regarding claim 24, Smith in view of Bennett and Lockwood discloses the fire extinguishing system of claim 21, wherein the gas space and the liquid space of the interface container (Figure 4b) are separated by a piston (32), wherein the piston is displaceable within the interface container depending on a level of the liquid (Paragraphs 29-30).
Regarding claim 28, Smith in view of Bennett and Lockwood discloses the fire extinguishing system of claim 20, but is silent as to whether the detection conduit is oC.
Smith discloses providing a conduit of a material that is not configured to rupture beyond a particular temperature (Paragraph 24). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the detection conduit is adapted to operate without rupture when the vehicle engine compartment temperature is about 150oC, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use. In re Leshin, 125 USPQ 416. 
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0083864) in view of Bennett (US 6,161,624) and Lockwood (US 3,827,502), and Bermes (WO 2011/141361).
Regarding claim 26, Smith in view of Bennett and Lockwood discloses the fire extinguishing system of claim 24, but fails to disclose a system wherein the piston falling below a predetermined lower position activates a switch that generates a signal to deploy extinguishing medium.
Bermes discloses a system wherein a piston (23) falling below a predetermined lower position activates a switch that generates a signal to deploy extinguishing medium (Lines 298-299, A switching signal is generated to deploy extinguishing medium when the piston passes a particular point).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in view of Bennett and Lockwood with the disclosures of Bermes, further providing a system wherein the piston (32) falling below a predetermined lower position activates a switch that generates a signal to deploy extinguishing medium (Lines 298-299, A switching signal is generated to deploy extinguishing medium when the piston passes a particular point), as the 
Regarding claim 25, Smith in view of Bennett and Lockwood discloses the fire extinguishing system of claim 24, but fails to disclose a system wherein the piston comprises a position sensor for monitoring the position of the piston in the interface container.
Bermes discloses a system wherein a piston (23) comprises a position sensor (34) for monitoring a position of the piston in a interface container (Lines 55-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in view of Bennett and Lockwood with the disclosures of Bermes, further providing the piston (Smith, 32) with a position sensing triggering structure that includes a sensor (Bermes, 34), as the modification would have yielded predictable results, specifically automated actuation of the system.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0083864) in view of Bennett (US 6,161,624) and Lockwood (US 3,827,502), and Lowry (US 6,059,046).
Regarding claim 27, Smith in view of Bennett and Lockwood discloses the fire extinguishing system of claim 21, but fails to disclose a system wherein the detection conduit is formed from a thermoplastic fluoropolymer.
Lowry discloses a detection conduit that is coated with Teflon (Column 7, lines 26-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in view of Bennett and Lockwood with the disclosures of Lowry, coating the detection conduit with Teflon, in .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0083864) in view of Bennett (US 6,161,624) and Lockwood (US 3,827,502), and Fellows (US 5,458,202).
Regarding claim 29, Smith in view of Bennett and Lockwood discloses the fire extinguishing system of claim 20, but fails to disclose a system wherein the fire extinguishing medium is water.
Fellows discloses a system wherein a fire extinguishing medium is water (Column 2, line 34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in view of Bennett and Lockwood with the disclosures of Fellows, providing a system wherein the fire extinguishing medium is water (Column 2, line 34), as the modification would have yielded predictable results, specifically, a device capable of protection against fire.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752